Citation Nr: 1047615	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-38 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for 
left ankle sprain with degenerative arthritis.  

2.  Entitlement to an initial disability rating in excess of 20 
percent for lumbosacral degenerative disc disease, to include on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected lumbosacral 
degenerative disc disease, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Pennsylvania Office for 
Veterans' Affairs and Veterans Affairs 
Luzern County

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2007 rating decision in which the RO granted service 
connection for lumbosacral spine degenerative disc disease and 
assigned a 20 percent rating.  In June 2008, the Veteran filed a 
notice of disagreement.  A statement of the case (SOC) was issued 
in November 2008, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 
2009.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for 
lumbosacral spine degenerative disc disease, the Board has 
characterized this matter in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

For reasons expressed in more detail below, the Board has also 
recharacterized the appeal as encompassing the claim for a TDIU 
due lumbosacral spine degenerative disc disease, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as 
reflected on the title page).

In a June 2010 letter, the Veteran was informed that he was 
scheduled for a Travel Board hearing in July 2010.  The record 
indicates that the Veteran cancelled this hearing.  Under these 
circumstances, the request for Board hearing is withdrawn.  See 
38 C.F.R. § 20.702 (2010).

The Board notes that further VA outpatient treatment records have 
been associated with the claims file since the last adjudication 
of the claim-an August 2009 supplemental SOC.  The Veteran did 
not submit a waiver of his right to have this evidence initially 
considered by the RO.   However, because this additional evidence 
is cumulative of medical evidence already of record and is not 
pertinent to the matter herein decided, the Board need not refer 
it to the RO for initial consideration.  See 38 C.F.R. § 20.1304 
(2010).

The Board also notes that, while the Veteran was previously 
unrepresented, in July 2010, the Veteran granted a power-of-
attorney in favor of the Pennsylvania Office of Veterans' 
Affairs, Veterans Affairs Luzerne County.  The Board recognizes 
the change in representation.

As a final preliminary matter, the Board notes that in July 2007, 
the Veteran raised the issue of entitlement to service connection 
for bilateral degenerative joint disease of the hips and knees 
and depression and anxiety, to include as secondary to service-
connected disability.  While some development has been 
undertaken, it does not appear that these claims have yet been 
addressed by the RO. As such, these matters are not properly 
before the Board, and are thus referred to the RO for appropriate 
action.

The Board's decision addressing the claim for an increased 
initial rating for lumbosacral spine degenerative disc disease is 
set forth below.  The claim for a TDIU due to lumbosacral spine 
degenerative disc disease, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), and for a disability rating in 
excess of 20 percent for left ankle sprain with degenerative 
arthritis, for which the Veteran has completed the first of two 
actions required to place this matter in appellate status-are 
addressed in the remand following the order; these matters are 
being remanded to the RO, via the AMC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  Since the September 2007 effective date of the grant of 
service connection, the 
Veteran's service-connected lumbosacral spine degenerative disc 
disease has been characterized by complaints of limitation of 
motion and pain, but he has had forward flexion of the 
thoracolumbar spine greater than 30 degrees and there is no 
ankylosis of the thoracolumbar spine or separately ratable 
neurological impairment has been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbosacral 
spine degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (for revised DCs 5235-
5243(as in effect since September 26, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, pertinent to the claim herein decided, a November 
2007 pre-rating letter provided notice to the Veteran regarding 
what information and evidence must be submitted by the Veteran 
and what information and evidence would be obtained by VA.  The 
letter also specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
then in effect).  In addition, the letter provided the Veteran 
with information pertaining to VA's assignment of disability 
ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
November 2008 letter set forth the criteria for higher ratings 
for the disability. 

After issuance of above-described notice, and opportunity for the 
Veteran to respond, the August 2009 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment records, VA 
outpatient treatment records through April 2010, and the report 
of December 2007 and July 2009 VA examinations.  Also of record 
and considered in connection with the appeal are various written 
statements provided by the Veteran on his behalf.  The Board also 
finds that no additional RO action to further develop the record 
is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998)
II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.

The Veteran's lumbosacral spine degenerative disc disease is 
rated as 20 
percent disabling pursuant to the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (intervertebral disc syndrome).

Effective September 26, 2003, VA's rating schedule provides that 
degenerative disc disease is evaluated under Code 5243, either 
under the General Rating Formula for Diseases and Injuries of the 
Spine or under the criteria for rating intervertebral disc 
syndrome (IVDS) under Code 5243 based on incapacitating episodes, 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a rating of 20 percent for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The next higher rating of 40 
percent is warranted for disability of the thoracolumbar spine 
either where forward flexion of the thoracolumbar spine is 30 
degrees or less, or where there is favorable ankylosis of the 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent rating is warranted where there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, are 
considered normal range of motion of the thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Veteran was first afforded a VA examination pertaining to his 
low back disability in December 2007.  The Veteran reported 
symptoms of low back pain, fatigue, decreased motion, stiffness, 
spasms, flare-ups and that his low back "gave out."  He also 
indicated that he was in physical therapy for his back.  An 
examination of the thoracic sacrospinalis revealed no evidence of 
spasm, guarding, weakness or atrophy, but there was evidence of 
pain with motion and tenderness.  The examiner found that muscle 
spasm, localized tenderness or guarding was not severe enough to 
be responsible for abnormal gait or abnormal spinal contour.  An 
inspection of the spine revealed normal posture and head 
position.  There was no evidence of abnormal spinal curvature, or 
thoracolumbar spine ankylosis.  Motor and sensory examinations of 
the lower extremities revealed normal findings, and Lasegue's 
sign was negative.

Range of motion testing revealed flexion to 80 degrees, with pain 
beginning at 40 degrees.  Extension was to 30 degrees with pain 
beginning at 20 degrees.  Right and left lateral flexion and 
lateral rotation were each to 25 degrees with pain beginning at 
15 degrees.  There was no additional loss of motion on repetitive 
use of the joint for any of these motions.  A lumbosacral spine 
X-ray revealed degenerative disc disease with loss of content of 
the discs and slight narrowing of disc spaces.  With respect to 
the effects of this disability on employment, it was noted that 
the Veteran was not currently employed, but he indicated that he 
was not employed due to a neck injury in 1995.  The examiner 
determined that the Veteran's low back disability would cause 
moderate effects on the Veteran's usual daily activities such as 
chores and exercise.

Private medical records contain X-rays and MRIs of the Veteran's 
cervical and lumbar spine.  Lumbar spine results revealed lumbar 
spondylosis with straightening of the lumbar lordosis and 
spondylolisthesis and degenerative changes of the intervertebral 
joints.  An MRI also revealed degenerative disc disease.  

VA outpatient treatment records through 2010 reflect the 
Veteran's complaints of and treatment for his degenerative disc 
disease.  

Also of records is an April 2009 statement from Dr. Sedor, who 
indicated that he had treated the Veteran for several years for 
lumbar radiculopathy as well as lumbar disc herniations, 
degenerative disc changes, degenerative joint lumbar changes and 
evidence of mechanical back pain.  He expressed his belief that 
the Veteran is entitled to a higher disability rating for his low 
back disability, and indicated that the disability was 
progressively worsening.

The Veteran was afforded another VA orthopedic examination in 
July 2009.  The Veteran continued to report severe low back pain 
with limited motion, fatigue, stiffness, weakness, spasms, and 
weekly flare-ups.  He noted that during flare-ups, he could not 
perform any physical activity until the pain decreased.  He also 
indicated that the pain radiated to the bilateral lower 
extremities.  An inspection of the spine revealed normal posture 
with no ankylosis; however, the Veteran did walk with an antalgic 
gait.  There was no objective evidence of spasm, atrophy, or 
guarding of the thoracic sacrospinalis, but there was evidence of 
tenderness, weakness, and pain with motion.  The examiner did 
find that muscle spasm, localized tenderness, or guarding was 
severe enough to be responsible for an abnormal gait or abnormal 
spinal contour.  

Thoracolumbar spine range of motion testing revealed flexion to 
50, 55, and 55 degrees upon three repetitions.  Extension was to 
5, 7, and 7, degrees on three repetitions.  Left and right 
lateral flexion were each to 10 degrees for the three 
repetitions, while it was to 15 degrees each for left and right 
lateral rotation.  The examiner found objective evidence of pain 
on range motion, but no additional limitation about three 
repetitions of range of motion.  A detailed sensory and reflex 
examination of the bilateral lower extremities yielded normal 
results, and Lasegue's sign was negative.  An X-ray revealed 
degenerative changes and minimal disc space narrowing.  The 
examiner continued a diagnosis of degenerative disc disease with 
lumbar disc herniations, with mild to severe effects on the 
activities of daily living.

Considering the pertinent evidence of record in light of the 
applicable legal authority, the Board finds that the criteria for 
a rating higher than 20 percent for lumbosacral spine 
degenerative disc disease are not met.

As noted above, under the General Rating Formula, a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Here, there is no evidence of any ankylosis 
of the thoracolumbar spine, and the Veteran has not complained of 
an inability to move his spine. Additionally, there is no 
evidence that forward flexion of the Veteran's thoracolumbar 
spine has been limited to 30 degrees or less.  As noted above, 
the July 2009 VA examination, which records the most severe 
limitation of motion, shows that the Veteran was able flex the 
lumbar spine to 50 degrees.  Thus, the evidence does not 
demonstrate forward flexion of the thoracolumbar spine to 30 
degrees or less.  There is no other medical evidence suggesting 
that this is the case, even when taking into account any 
additional functional impairment due to pain, fatigue, or lack of 
endurance.  

The Board also notes that, under Note (1) of the General Rating 
Formula, VA must consider whether combining ratings for 
orthopedic and neurological manifestations would result in a 
higher rating for the Veteran's service-connected lumbar strain 
with degenerative changes.  However, such would not be the case 
here.  Although a private examiner noted a diagnosis of lumbar 
radiculopathy, neurological testing, including detailed sensory, 
motor and reflex examinations during both VA examination were 
normal, and Lasegue's sign was negative.  Therefore, there has 
been no objective evidence confirming the private physician's 
notation neurological impairment attributable to the Veteran's 
lumbar spine disability.  As a result, the  Board finds that 
there is no basis for separate, compensable ratings under this 
provision.

Further, although the rating criteria sets forth rating criteria 
for intervertebral disc syndrome on the Basis of Incapacitating 
episodes, here, the disability also is not shown to involve 
intervertebral disc syndrome at any time.

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the effective date of the grant of 
service connection has the Veteran's lumbar spine disability been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321 (cited to in the November 2008 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step:  a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Significantly, there is no 
medical indication or argument that the applicable criteria are 
otherwise inadequate to rate the disability.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R.  § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the disability under consideration, 
pursuant to Fenderson (cited above); and that an initial rating 
in excess of 20 percent for lumbosacral spine degenerative disc 
disease must be denied.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial disability rating in excess of 20 percent for 
lumbosacral degenerative disc disease is denied.
REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claims on appeal is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R.       
§ 4.16(b).

As discussed at length above, service-connection has been 
established for lumbosacral spine degenerative disc disease, 
rated as 20 percent disabling from September 2007.  Service 
connection has also been established for residuals of a chronic 
sprain of the left ankle with degenerative arthritis, rated as 20 
percent disabling; his combined rating is 40 percent.  Thus, the 
percentage requirements for award of a schedular TDIU, pursuant 
to 4.16(a), are not met.  However, as noted, entitlement to a 
TDIU, on an extra-schedular basis (pursuant to the specifically 
prescribed procedures set forth in 38 C.F.R. § 4.16(b)), may 
nonetheless be established, if the Veteran is shown to be 
unemployable by reason of his service-connected disability.

In his NOD, the Veteran raised a claim for a TDIU due, in part, 
to his service-connected lumbosacral spine degenerative disc 
disease.  He indicated that this disability prevented him from 
gainful employment.  The record reflects that the Veteran has not 
worked since 1995, and during VA examination he reported that he 
stopped working due to a neck injury.

Given the Veteran's request for a total rating, and allegations 
that he is unemployable due, in part, to his service-connected 
lumbosacral spine degenerative disc disease, on these facts, the 
claim for a TDIU is essentially a component of the claim for a 
higher rating for lumbosacral spine degenerative disc disease.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for TDIU due to lumbosacral spine 
degenerative disc disease, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).  Under these circumstances, 
after giving the Veteran an opportunity to file a formal claim 
for a TDIU, and completing the other actions noted below, 
adjudicate the matter of the Veteran's entitlement to a TDIU due 
to lumbosacral degenerative disc disease, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first 
instance, to avoid prejudice to the Veteran.  See e.g., Bernard 
v. Brown, Vet. App. 384 (1993).

On remand, the RO should obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the 
Philadelphia VAMC dated through April 2010.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain all outstanding records of VA treatment and/or evaluation 
for the Veteran from the Philadelphia VAMC (since April 2010).  
The RO should follow the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements are met, the 
RO should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the remaining claim on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2010) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).
	
Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the remaining claim on appeal.

As a final matter, the Board notes that the claims file reflects 
that in a November 2007 rating decision, the RO granted an 
increased 20 percent rating for residuals of a chronic sprain of 
the left ankle and degenerative arthritis, effective September 
23, 2007.  The Veteran's claim for service connection for a low 
back disability was deferred at that time.  Shortly thereafter in 
December 2007, the RO issued another rating decision granting 
service connection for lumbosacral spine degenerative disc 
disease and assigning a 20 percent rating for the disability.  
The record reflects that the Veteran submitted a notice of 
disagreement in July 2008 regarding both assigned ratings for his 
left ankle and lumbosacral spine degenerative disc disease 
disabilities.  However, the SOC issued in November 2008 addressed 
only the claim for an increased rating for lumbosacral spine 
degenerative disc disease.  While a later Supplemental SOC in 
August 2009 references both the left ankle and lumbosacral spine 
claims for increase, there is no indication in the record that an 
original SOC pertaining to the Veteran's left ankle claim was 
issued and subsequent timely substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) was ever filed.

By filing a timely NOD, the Veteran has initiated appellate 
review on the issue of entitlement to an increased rating for his 
left ankle disability; however, the RO has yet to issue a SOC 
with respect to this matter, the next step in the appellate 
process. See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 
238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  Consequently, this matter must be remanded to the RO for 
the issuance of a SOC. Id. The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed. See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R.     §§ 20.200, 20.201, 20.202 (2010).

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1. The AMC should furnish to the Veteran a 
SOC on the matter of entitlement to a rating 
in excess of 20 percent for left ankle sprain 
with degenerative arthritis, along with a VA 
Form 9, and afford him the appropriate 
opportunity to file a substantive appeal 
perfecting an appeal on this issue. 

 The Veteran is hereby reminded that to 
obtain appellate review of any matter not 
currently in appellate status-here, a higher 
rating for a left ankle disability-a timely 
appeal must be perfected within 60 days of 
the issuance of the SOC.

2.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran from the 
Philadelphia VAMC (since April 2010).  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due lumbosacral spine 
degenerative disc disease. 

4.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claim for 
TDIU due to lumbosacral spine degenerative 
disc disease.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU due to 
lumbosacral spine degenerative disc disease, 
to include on an extra- schedular basis 
pursuant to 38 C.F.R. § 4.16(b).  The RO's 
letter should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

5.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a TDIU, to include 
on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b), in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied. The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


